16 F.3d 1227
146 L.R.R.M. (BNA) 2256
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Robert D. KEHS;  Kenneth Lebon; Steven C. Billings, asMerger Representatives of the Northwest Pilots, Appellants,v.Larry Eugene FOSTER;  James Campbell;  Robert StuartBloemer, as the Merger Representatives of the formerRepublic Pilots;  Northwest Airlines, Inc., a MinnesotaCorporation;  Air Line Pilots Association International, anunincorporated labor organization, Appellees.
Nos. 93-1194/1216.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 8, 1993.Filed:  January 28, 1994.

Before BEAM, Circuit Judge, LAY, Senior Circuit Judge and BOGUE,* Senior District Judge.
PER CURIAM.


1
Kehs, Lebon and Billings, merger representatives of the Northwest Airlines Pilots, appeal the district court's dismissal of their action challenging an arbitrator's decision in favor of Foster, Campbell and Bloemer, merger representatives of the former Republic Airlines Pilots.  We affirm.1


2
This action involves the merger of Republic Airlines and Northwest Airlines.  At issue here are an arbitrator's award which integrates the seniority lists of the two airlines and various other disputes involving the application, implementation and interpretation of the award.  In district court, the Northwest pilots challenged the arbitrator's finding on the issue of timeliness of the arbitrator's decision.  The district court ruled that the timeliness issue was a procedural matter expressly reserved for the arbitrator.  We agree.  Procedural questions which grow out of an arbitrable dispute and bear on its final disposition should be left to the arbitrator.   John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 557 (1964).  Timeliness is such a procedural issue.   McKesson Corp. v. Local 150 IBT, 969 F.2d 831, 834 (9th Cir. 1992).


3
The Northwest Pilots also assert that the district court abused its discretion in denying their Fed.  R. Civ. P. 59 motion.  They assert that the district court abused its discretion in denying a motion for a continuance and in converting their motion to dismiss to a motion for summary judgment without providing them time to respond.  We find no abuse of discretion.  We agree with the well-reasoned and thorough opinion of the district court and affirm in accordance with 8th Cir.  R. 47B.


4
In view of the foregoing, the order of the district court is affirmed.



*
 The HONORABLE ANDREW BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The former Republic Pilots have filed a motion to dismiss the appeal.  That motion is rendered moot by this decision